UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2012 Commission file number:001-35821 US-DADI FERTILIZER INDUSTRY INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) California 45-2725352 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 699 Serramonte Blvd. Ste 212 Daly City, CA 94015 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(650) 530-0699 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes.NoX. Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. Yes.NoX. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX.No. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer . Accelerated filer . Non-accelerated filer .(Do not check if a smaller reporting company) Smaller reporting company X. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesX.No. Revenue for the year ended December 31, 2012 was $0. The Company’s common stock, $.001 par value is not traded on any exchange. The number of shares outstanding of the issuer’s common stock, $.001 par value, as of May 29, 2013 was 54,521,000 shares. DOCUMENTS INCORPORATED BY REFERENCE NONE. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company's Annual Report on Form 10-K for the year ended December 31, 2012, filed with the Securities and Exchange Commission on May 31, 2013 (the "Form 10-K"), is solely to furnish Exhibit 101 to the Form 10-K.
